DETAILED ACTION
Applicant: WULLINK, Johan; DELICAAT, Christiaan Louis Augustinus; & SPELBOS, Erwin
Assignee: Tata Steel Ijmuiden B.V. 
Attorney: Anthony P. VENTURINO (Reg. No.: 31,674)
Filing: §371 National Stage Application filed 09 April 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-14 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/EP2018/078696 filed 19 October 2018 with priority to EP 18160976.9 filed 09 March 2018 and EP 17206515.3 filed 11 December 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/09/2020 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein two infrared or visible light cameras as used, one at each end of the roll” must be shown or the feature(s) canceled from the claim(s).  Figure 1 includes two cameras, but based on the perspective it is not clear which side of the metal strip 1b they are shining onto, which side of the metal strip 1b they are positioned, and it is unclear if they are on the same side with camera 1 shining down onto the top surface of metal strip 1b and camera 2 is shining up onto the bottom of surface of metal strip 1b or if cameras 1 & 2 are on opposite sides of the metal strip and shining down onto the top surface of metal strip 1b.  No new matter should be entered.

    PNG
    media_image1.png
    522
    626
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 includes the term “a roll” which indefinite since it is unclear if it is referring back to the prior claimed “a roll” in claim 1 or a new, different “a roll”.  The claim should be amended to establish proper antecedent basis back to the prior claimed element or more detail added to differentiate the two elements.
Claims 6 and 13 include the phrase “wherein the infrared camera” which is indefinite for multiple reasons: a) the parent claims 1 & 9 require “two infrared or visible light cameras are used” which makes it unclear if both of the “cameras” are required, if only one of the “two infrared or visible light cameras” are an “infrared camera”, or if claims 6 & 13 further limit the claims to only require one camera. b) it is unclear if “the infrared camera” is referring back to the “infrared or visible light measuring camera” or if it is defining a new, different “infrared camera”.  If it is the same “camera”, then the claim should be amended to “wherein the infrared or visible light measuring camera comprises an infrared camera including a near infrared camera, . . .”.  If it is a different “camera”, then further detail should be added to differentiate it from the prior claimed “two infrared or visible light cameras”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beynon et al. (US Pub. 2010/0265987) and Denker (US Pub. 2008/0125298).
Regarding claims 1 and 9, Beynon et al. discloses a method (claim 1) and system (claim 9) for measuring the temperature of a moving strip (Beynon et al.: Fig. 1a strip 10; Abstract - measuring the temperature of a sheet material arranged such that it forms at least one side of a cavity), wherein the strip (10) is in contact with a roll (14) such that a wedge shaped opening (Fig. 1a cavity 12) is present between the strip (10) and the roll (14) where the strip (10) and the roll (14) depart (Fig. 1a – right side with sheet 10 travelling up) and a wedge shaped opening (12) is present between the strip (10) and the roll (14) where the strip and the roll 
meet (Fig 1a – left side with sheet 10 traveling towards & around the roller 14), wherein the temperature of the strip is measured along at least part of the length of at least one of the wedge shaped openings (¶23 temperature profile of the cavity) using an infrared or visible light measuring camera (¶94 – camera operates in the 3-5 & 8-14 micron wavelength bands), wherein one infrared or visible light cameras is used and is offset to the side (¶94 - imager 20 may be offset from the sheet path as shown best in FIG. 1 c.) of the strip (10), and wherein the infrared or visible light camera measures at

    PNG
    media_image2.png
    359
    711
    media_image2.png
    Greyscale

least the total length of the wedge shaped opening between the strip and the roll (Figs. 4c-4d; ¶23; ¶¶110-111).  Although Beynon et al. discloses the camera being on one end of the roll, it fails to disclose two infrared or visible light cameras with one at each end of the roll.
In a related field of endeavor, Denker discloses a method for imaging a moving strip (Denker: Fig. 1 strip 1; ¶9 – image metal strip for quality assessment) using an infrared or visible light measuring camera (Fig. 1 cameras 7,8) wherein two infrared or visible light cameras are used (¶15 – two cameras from different directions).

    PNG
    media_image3.png
    581
    753
    media_image3.png
    Greyscale

In view of the ability to offset the camera from the sheet path as is disclosed in Beynon et al. at Paragraph 94 and in view of the ability to assess metal strip quality using multiple cameras imaging from different directions as is disclosed in Denker at Paragraph 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Denker with the teachings of Beynon et al. to image a moving metal strip with cameras “one at each end of the roll” to assess quality with two cameras facing different directions on each side of the metal strip.

Regarding claims 2 and 10, Beynon et al. and Denker further disclose wherein the two infrared or visible light cameras each measure more than one half of the wedge shaped opening (Beynon et al.: Fig. 1a wedge shaped opening 12 camera 20; Denker: Fig. 1 cameras 7,8), such that halfway the wedge shape opening the cameras both measure the same part of the wedge shaped opening (Beynon et al.: Figs. 4c-4d temperature maps 46,48; Denker: ¶15 – imaging from two different directions would result in the claimed overlapping measurements).
Regarding claims 3 and 11, Beynon et al. and Denker further disclose wherein the strip is a metal strip (Beynon et al.: ¶65 steel strip; Denker: Abstract – metal strip).
Regarding claims 4 and 12, Beynon et al. and Denker further disclose wherein the strip has a temperature between 50° C. and 1200° C (Beynon et al.: ¶94 – selecting wavelength bands based on temperatures of the metal strip being above or below 200° C; Denker: Abstract – “manufacture of metal strips” inherently requires temperatures between 50° C. and 1200° C).
Regarding claim 5, Beynon et al. further discloses wherein the strip is turned around a roll along part of the circumference of the roll, over an angle of at least 45° (Beynon et al.: Fig. 1a – strip turned around roll “over an angle of at least 45˚).
Regarding claims 6 and 13, Beynon et al. further discloses wherein the infrared camera is a near infrared camera, short-wavelength infrared camera, mid-wavelength infrared camera or long-wavelength infrared camera measuring infrared wavelength between 0.8 and 12 μm (Beynon et al.: ¶94 – cameras detecting between 8-14 or 3-5 microns).
Regarding claim 8, Beynon et al. further discloses wherein a control system detects the position of the wedge shaped opening in an image generated by the camera (Beynon et al.: Figs. 2-3; ¶¶39-45 – determining position of the sheet material and the cavity based on imaging) and based on this position of the wedge shaped opening the control system can measure the temperature in the wedge shaped opening (Figs. 2-3; ¶¶39-45). 

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beynon et al. (US Pub. 2010/0265987) and Denker (US Pub. 2008/0125298) as applied to claims 1 and 9, respectively, above, and further in view of Loen et al. (US Pat. 7,678,213).
Regarding claims 7 and 14, Beynon et al. and Denker disclose the method of claim 1 and the system of claim 9, and Beynon et al. further discloses wherein the roll (Fig. 1a roll 14) is part of an annealing furnace (¶92 annealing process) but they are silent regarding a hot dip coating line.
In a related field of endeavor, Loen et al. discloses a method and system for measuring temperature of a moving metal strip (Loen et al.: Fig. 4 strip 403 IR sensor 410,414; C.13:L.1-58) coupled to a hot dip coating line (Fig. 4; C.10:L.57-C.11:L.13 – steel strip & hot dipped coating line). 

    PNG
    media_image4.png
    351
    615
    media_image4.png
    Greyscale

In view of the ability to ensure reliable adhesion of coatings by monitoring the temperature as is disclosed in Loen et al. at columns 10-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loen et al. with the teachings of Beynon et al. and Denker to improve temperature monitoring for increased quality of hot dipped coatings for steel strips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884